Name: Commission Regulation (EC) No 1875/97 of 26 September 1997 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: consumption;  health;  Europe;  foodstuff;  agricultural structures and production;  marketing
 Date Published: nan

 Avis juridique important|31997R1875Commission Regulation (EC) No 1875/97 of 26 September 1997 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 265 , 27/09/1997 P. 0026 - 0027COMMISSION REGULATION (EC) No 1875/97 of 26 September 1997 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications` provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), as last amended by Commission Regulation (EC) No 1068/97 (2), and in particular Article 6 (3) and (4) thereof,Whereas, pursuant to Article 5 of Regulation (EEC) No 2081/92, Member States have sent the Commission applications for registration of certain names as geographical indications or designations of origin;Whereas it has been found, pursuant to Article 6 (1) of that Regulation, that these applications meet all its requirements, in particular that all the information required pursuant to Article 4 has been given;Whereas following publication of the names in question in the Official Journal of the European Communities (3) no statement of objection has been made to the Commission pursuant to Article 7 of that Regulation;Whereas the names should therefore be entered in the 'Register of protected designations of origin and protected geographical indications` and hence be protected throughout the Community as geographical indications or designations of origin,HAS ADOPTED THIS REGULATION:Article 1 The names in the Annex hereto are hereby added to the Annex to Commission Regulation (EC) No 2400/96 (4) and pursuant to Article 6 (3) of Regulation (EEC) No 2081/92 entered in the 'Register of protected designations of origin and protected geographical indications` as protected geographical indications (PGI) or protected designations of origin (PDO).Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 September 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24. 7. 1992, p. 1.(2) OJ L 156, 13. 6. 1997, p. 10.(3) OJ C 24, 24. 1. 1997, p. 2.(4) OJ L 327, 18. 12. 1996, p. 11.ANNEX PRODUCTS FOR HUMAN CONSUMPTION LISTED IN ANNEX II TO THE TREATY Meat-based products:PORTUGAL:- Lombo Branco de Portalegre (IGP)- Lombo Enguitado de Portalegre (IGP)- Painho de Portalegre (IGP)- Cacholeira Branca de Portalegre (IGP)- ChouriÃ §o Mouro de Portalegre (IGP)- LinguiÃ §a de Portalegre (IGP)- Morcela de Assar de Portalegre (IGP)- Morcela de Cozer de Portalegre (IGP)- Farinheira de Portalegre (IGP)- ChouriÃ §o de Portalegre (IGP)